Citation Nr: 9934632	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945 and from September 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied service connection for a right leg 
disability in June 1963, and that decision was not appealed.  

2.  The evidence submitted subsequent to the RO's June 1963 
decision, including service medical records, VA outpatient 
treatment records and testimony, in an attempt to reopen the 
veteran's claim for service connection, is new and probative 
and must be considered to fairly adjudicate the claim.

3.  There is no competent medical evidence of a nexus between 
any current right leg disability and service.

4.  The RO denied service connection for a chronic low back 
disability in June 1963, and that decision was not appealed.  

5.  The evidence submitted subsequent to the RO's June 1963 
rating decision denying entitlement to service connection for 
a chronic low back disability is either duplicative, 
cumulative, or not probative, and is not so significant, when 
viewed in context of all the evidence of record, that it must 
be considered in order to fairly decide the merits of the 
case.  


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's June 1963 
rating decision denying entitlement to service connection for 
a right leg disability is new and material; therefore, the 
veteran's claim has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a right leg 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The evidence submitted subsequent to the RO's June 1963 
rating decision denying entitlement to service connection for 
a chronic low back disability is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In evaluating the appellant's current petition to reopen his 
claims for service connection, the Board considers all 
evidence submitted by the appellant or obtained on his behalf 
since the last final denial in order to determine whether the 
claims must be reopened and readjudicated on their merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

Prior, unappealed RO decisions are final after the expiration 
of the appeals period, and may not be reopened absent the 
submission of new and material evidence warranting revision 
of the previous decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.200, 20.302 
(1999).  Where as here, a final RO decision existed on a 
claim, i.e., in June 1963, that claim may not be thereafter 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered by the Board.  38 U.S.C.A § 
7104(b) (West 1991).  The exception is that if new and 
material evidence is presented or secured with respect to the 
claim, the Secretary shall reopen the claim and review the 
former disposition.  See 38 U.S.C. § 5108, 7104.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a).  
Under that regulation new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled. 

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong established by Colvin. There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 209 (1999).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

New and Material Right Leg Disability

The RO denied service connection for a right leg disability 
in June 1963.  The evidence of record at the time of that 
decision was as follows:

Service medical records show that the veteran was diagnosed 
with a contusion to his right leg.  It was noted that his 
foot had been caught between a jeep and trailor.  Severe pain 
to the right foot was noted.  The X-ray was negative for 
fracture.  

The veteran was accorded a VA examination in May 1963.  At 
that time, he reported that he had sustained an injury to his 
right leg while loading supplies aboard ship.  On 
examination, there was no gross deformity, no tenderness, no 
discoloration or bruises, hematomas, or lacerations.  The 
muscles were well built.  There was no limitation of motion 
of the knee or ankle.  The veteran was able to stand on his 
toes and heels and squat without difficulty.  X-rays revealed 
no bone or articular pathology, fracture, or fracture 
deformity.  

Evidence received since the June 1993 decision is as follows:

Service deck logs dated in 1944 show that the veteran 
received injuries to his right leg in a push cart collision 
on December 27, 1944 and he was returned to the ship from the 
dispensary on December 30, 1944.  

VA outpatient treatment records dated from July 1994 to March 
1996 show that the veteran was seen with complaints of 
bilateral joint pain and unequal leg lengths due to an old 
fracture.  The VA outpatient treatment records show diagnoses 
for degenerative joint disease of the knees.  

The veteran was accorded a personal hearing in May 1996.  At 
that time, he reported in detail his inservice right leg 
injury and his follow-up care.  He reported that while 
reloading the ship the trailer broke loose which flattened 
his right leg.  He reported that he was taken to the doctor 
and was in bed with his right leg elevated for approximately 
90 days.  No X-rays were taken, however there were photos 
taken, which showed the right leg was broken in fourteen 
places.  He reported that in 1962 a physician had told him 
that he had broken his leg at some point in his life, which 
caused his right leg to be about one-half inch short and his 
hip to be "out of adjustment."  He could not recall the 
name of the doctor who had treated him.

Analysis

In an April 1999 supplemental statement of the case, the RO 
found that new and material evidence had been submitted to 
reopen the veteran's claims.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The RO denied service connection for a right leg disability 
in June 1963.  The evidence of record at the time of that 
decision included the veteran's service medical records and a 
report of VA examination in May 1963 which found no evidence 
of residuals.  The RO denied the claim for the reason that 
residuals of a right leg injury were not shown by the 
evidence of record.  Evidence received since that decision 
includes service deck logs and VA outpatient treatment 
records which show diagnoses of arthritis of bilateral knees 
and leg length discrepancy.  Clearly, there is new evidence 
which is probative of the basis of the previous denial; that 
is, evidence probative as to whether or not the veteran has a 
current disability.  VA outpatient treatment records show 
that he does.  Therefore, since new and material evidence has 
been presented as to the "issue" previously decided, the 
claim is reopened.  See Routen v. Brown, 10 Vet. App. 183 
(1997).


Well Grounded 

Having reopened the claim for service connection for a right 
leg disability, the Board is required to immediately 
determine whether the claim for service connection is well 
grounded based on a review of all of the evidence both old 
and new.  Elkins, Winters.

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The United 
States Court of Appeals for Veterans Claims has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The Board is of the opinion that the claim of service 
connection for a right leg disability is not well grounded.

While there is evidence that the veteran sustained an injury 
to his right leg during service, at the time of both his 
November 1945 and 1951 service separation examinations there 
were no abnormalities of the lower extremities noted.  

The first objective medical finding of arthritis of knees and 
leg length discrepancies subsequent to service was not until 
1994, more than 42 years after the veteran's separation from 
service.  While the Board notes that the veteran is competent 
to report the trauma he experienced in service, he is not 
medically qualified to express an opinion that his current 
right leg disability is related to service.  See Grottveit v. 
Brown, 5 Vet. App 91 (1993).  Similarly, he is competent to 
report a continuity of symptomatology since service.  Savage.  
However, a medical opinion would be necessary to link any 
current right leg disability to service or to the reported 
continuity of symptomatology.  See Savage.

As there has been no competent medical evidence submitted 
linking any current right leg disability to the veteran's 
period of service, the claim is not well grounded and must be 
denied.

Because the veteran's claim is not well grounded, the Board 
cannot adjudicate the veteran's claim on the merits, nor does 
the duty to assist attach, i.e., "Step Three" as outlined in 
Winters. 38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render 
their claims well grounded.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence. Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); see also McKnight v. 
Gober 131 F.3d 1483 (Fed. Cir. 1997).  In this case, VA is 
not on notice of any known and existing evidence that would 
make the adjudicated service connection claim well grounded. 
The Board also notes that the RO has informed the veteran of 
the necessary evidence in the claims forms he completed, in 
the statement of the case and in its supplemental statement 
of the case.


New and Material Chronic Low Back Disability

Service connection for a disability may also be established 
based on aggravation of disease or injury that preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1999).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

The RO denied service connection for a chronic low back 
disability in June 1963 on the grounds that the back 
disability was not a new condition incurred in service or an 
old condition made worse in service.  In essence the RO found 
that a back disability had not been incurred in or aggravated 
by service.  The evidence of record at the time of that 
decision was as follows:

Service medical records dated from 1942 to 1945 are negative 
for any complaints, treatment, or diagnosis for a low back 
disorder.  On the September 1950 examination for entrance 
into service it was noted that the veteran reported a history 
of low back strain which was not considered disabling.  "No 
findings" were noted on the examination for enlistment into 
service.  The veteran reported on his Report of Medical 
History that he had sustained a back injury in August 1950 in 
an industrial accident.  The service medical records do not 
show treatment for a back disability.  The November 1951 
separation examination showed a normal spine and 
musculoskeletal evaluation.

The veteran was accorded a VA examination in May 1963.  At 
that time, he reported that he hurt his back in civilian life 
in 1950.  He reported that he was called back into active 
duty, reported his industrial back injury and was accepted.  
He reported that his back continued to bother him for seven 
months.  He reported while loading shells he reinjured his 
back and was sent to physician, received treatment with 
improvement.  After his discharge from service he worked in 
civilian employment where he sustained numerous industrial 
accidents to his back.  His complaints were inability to 
stand or walk more than an hour, inability to lift more than 
25 to 30 pound.

On examination, there was no gross deformity of the spine.  
There was no tenderness to palpation.  On forward bending, he 
lacked about two inches from the floor.  Extension was 
slightly restricted.  Lateral bending and side motions were 
normal.  Straight leg raising and flexion of the thighs were 
normal.  There was no thigh or leg atrophy and length of both 
legs were equal.  Reflexes were normal.  All four extremities 
were normal.  X-rays showed lordotic curvature of lumbar 
spine was flattened compatible with muscle spasm.  The 
vertebral bodies were in normal alignment and the 
intervertebral spaces appeared well maintained. 

The veteran was accorded a personal hearing in May 1996.  At 
that time, he reported that he sustained an industrial injury 
to his back in 1950 prior to being called back into active 
duty.  He reported that he was assigned to a gun cruise which 
he could not handle.  He reported that he fell on the deck 
and was medivaced to a hospital ship.  He reported treatment 
from a physician and chiropractor.  Afterwards he was 
returned to a less strenuous assignment.  

The RO denied service connection for a low back disability in 
June 1963.  The evidence of record at the time of that 
decision included the veteran's service medical records and a 
report of VA examination in May 1963 which showed a history 
of residual injury of lumbosacral spine prior to service and 
after service. 

The evidence obtained since the last final disallowance 
consists of VA outpatient treatment records which show 
complaints and treatment for low back pain that became 
symptomatic long after service.  These records do not relate 
to any basis for the prior denial of benefits.  They do not 
relate the current back disability to service or show that 
the pre-existing low back disability was aggravated in 
service.  As such these reports are not so significant that 
they must be considered in order to fairly adjudicate the 
veteran's claim. 

The veteran's hearing testimony repeats contentions 
previously made or reports events previously considered.  
This evidence is therefore, cumulative of evidence previously 
considered.

The Board notes that the June 1963 decision did not 
explicitly consider the presumption of soundness or the 
presumption of aggravation.  However, since there was no 
evidence of a back disability during service, the presumption 
of aggravation was arguably not for consideration.  Perhaps 
more importantly, an evidentiary presumption cannot 
constitute new and material evidence.  Routen v. Brown, 10 
Vet. App. 183 (1997).

In sum, all of the evidence received since the RO's 1963 
decision is cumulative or not probative of the issue at hand.  
Therefore, new and material evidence has not been received 
and the claim is not reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right leg disability is 
reopened.

Service connection for a right leg disability is denied. 

New and material evidence having not been submitted, the 
claim for service connection for a low back disability is not 
reopened.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

